 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE ACOSTA,                                       Case No. 1:18-cv-00900-LJO-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    FRESNO OXYGEN AND WELDING
      SUPPLIERS, INC. dba BARNES WELDING
15    SUPPLY,                                            (ECF No. 12)

16                   Defendant.

17

18         Plaintiff, Jose Acosta, and Defendant, Fresno Oxygen and Welding Suppliers, Inc., dba

19    Barnes Welding Supply, have filed a stipulation to dismiss the entire action without prejudice

20    (ECF No. 12). In light of the stipulation, the case has ended and is dismissed without prejudice.

21    See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

22    Accordingly, the Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     December 10, 2018                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
